In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00026-CR

ROBERT LEE KNOX, Appellant                  §    On Appeal from the 371st District Court

                                            §    of Tarrant County (1510064D)

V.                                          §    April 25, 2019

                                            §    Opinion by Justice Gabriel

THE STATE OF TEXAS                          §    (nfp)

                         JUDGMENT ON REHEARING

      After reviewing appellant Robert Lee Knox’s motion for rehearing, we deny

the motion. We withdraw our March 28, 2019 opinion and judgment and substitute

the following.

      This court has considered the record on appeal in this case and holds that the

appeal should be dismiss. It is ordered that the appeal is dismissed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel